Citation Nr: 1612404	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-02 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1967 to November 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in  Fargo, North Dakota.  Jurisdiction over the claims file is currently held by the RO in Des Moines, Iowa.  

At the Veteran's request, the Board scheduled the Veteran for a February 2011 video conference hearing at the local RO.  In February 2011, the Veteran canceled that hearing; he has not filed a subsequent motion for a new hearing.  Thus, the Board finds that the request for hearing has been withdrawn and the Board may issue a decision in this case.  See 38 C.F.R. § 20.702(e) (2015).

This appeal was previously before the Board in July 2013, when it was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that remand is necessary to provide the Veteran with a VA medical examination.  The Veteran contends his tinnitus is a result of in-service noise exposure.  In the July 2013 remand instructions, the Board requested an addendum VA medical opinion addressing whether it is at least as likely as not that the Veteran's tinnitus had its clinical onset during active service or is related to his in-service noise exposure.  Unfortunately, the August 2013 VA examination scheduled on remand provides a related but not dispositive opinion by answering that the Veteran's diagnosis of  tinnitus is at least as likely as not a symptom associated with the Veteran's hearing loss, which is not a service-connected condition.  

Because the Board's July 2013 remand orders were not complied with, an additional remand is necessary to provide the Veteran with an additional VA examination.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders). 


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine:

a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's tinnitus is related to any incident of active duty service, including in-service noise exposure.

b)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's tinnitus had its clinical onset during service.  

The examiner must review the claims file and provide a full rationale (i.e. basis) for any expressed medical opinions.

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplementary statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




